Citation Nr: 0021985	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the benefits sought.  The veteran, who had active service 
from June 1968 to July 1972, appealed that decision.

For the reasons that follow, one issue developed for appeal, 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities, is 
rendered moot by the grant of a 100 percent disability rating 
on a schedular basis.  As such, the Board has not adjudicated 
this claim.


FINDING OF FACT

The veteran's service connected schizophrenia, 
undifferentiated type, is productive of hallucinations and 
threats of self-harm, as well as some homicidal ideation.


CONCLUSION OF LAW

The criteria for assignment of a 100 percent evaluation for 
schizophrenia, undifferentiated type have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9204 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for 
schizophrenia, undifferentiated type is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

By way of background, an October 1973 rating decision granted 
service connection for a psychiatric disorder then 
characterized as an anxiety reaction, and awarded a 30 
percent disability evaluation.  An April 1974 rating 
recharacterized the disorder as depressive neurosis, and 
continued the 30 percent evaluation.  The veteran received VA 
in-patient treatment for what was then characterized as 
undifferentiated schizophrenia from August 1974 to November 
1974, and a December 1974 VA medical opinion found that this 
diagnosis was a maturation of his service connected 
disability.  A July 1977 rating decision found the veteran's 
undifferentiated type schizophrenia to be 50 percent 
disabling, and an October 1980 Board decision found that the 
veteran's psychiatric disability was 70 percent disabling.  
However, an August 1984 Board decision found that the 
veteran's various service connected disabilities did not 
render him individually unemployable.

The veteran's central contentions are contained in a June 
1997 hearing before an RO hearing officer.  He stated that 
his service connected disabilities, primarily his service 
connected psychiatric disability, precluded employment.  He 
stated that his psychotropic medications calmed him somewhat, 
but he still could not use public transportation because of 
other passengers.  Even with the medication, the veteran 
continued, he heard voices.  The veteran testified that he 
was able to obtain two Bachelor's Degrees.  The veteran's 
wife testified that the veteran has tried to harm himself, 
and that he has attempted to grab objects that did not exist.

Voluminous VA examinations and private treatment records have 
been obtained during the pendency of this claim, filed in 
October 1995.  To a large extent, these records reflect a 
consistent level of disability attributable to the veteran's 
service connected psychiatric disability, and a detailed 
discussion of each is not required here.  However, the Board 
notes the results of a September 1996 VA psychiatric 
examination, when he reported that the use of antipsychotic 
medication provoked a desire to have intimate relations with 
other men.  He also reported that his medications with his 
use of alcohol would lead to a suicide attempt, and that his 
wife would keep his medication.  Objectively, the psychiatric 
examiner stated that the veteran's speech was slurred, and he 
became tearful when relating the recent burial of his 
brother.  The veteran was not delusional, nor was he actively 
hallucinating, but he did have suicidal ruminations and made 
comments about killing his brother-in-law.  Insight was 
characterized as superficial.  A Global Assessment of 
Functioning (GAF) score of 51 was related.  According to the 
DSM-IV, a GAF score of 51 is reflective of moderate 
psychiatric symptomatology or moderate difficulty in social, 
occupational or school functioning.

A social work survey, performed at the veteran's home, was 
performed in November 1996 in conjunction with the VA 
examination.  Both the veteran and his wife were noted to 
handle household finances, and his home was described as 
clean and adequately furnished.  The veteran informed the VA 
investigator who performed the home survey that his main 
complaint was the presence of male voices in his head that 
insulted him and told him to do things he did not want to do.  
The veteran also related that his wife had told him that he 
did things that he could not remember.  The veteran did 
report speaking with neighbors.

In a May 1997 report, a private psychiatrist stated that he 
interviewed and examined the veteran with the purpose of 
determining his level of disability and his ability to manage 
his personal affairs.  The veteran reported hearing insulting 
voices that instruct him to kill himself, and a difficulty in 
concentrating.  He also related wartime experiences, although 
service records only reflect 22 days in Vietnam.  The veteran 
denied helping with household chores, and that he required 
supervision when traveling.  The examiner stated that the 
veteran's ability to perform simple tasks repeatedly was 
decreased, and that when he decompensated, he would become 
verbally and at times physically aggressive.  Objectively, 
the veteran did not present perceptual distortions, and his 
affect was one of anger.  Short-term memory was poor, as was 
attention span.  The psychiatrist stated that the veteran was 
not able to work as a result of his disabilities.  These 
results substantially mirror the results from a March 1998 VA 
social worker survey which indicated that the veteran was not 
potentially employable.

The veteran received in-patient VA treatment in November 1999 
as a result of auditory and visual hallucinations that began 
three weeks previously.  On the day of admission he had 
threatened to harm himself with a knife.  Ideas of reference 
were present at admission, and his judgment and insight were 
considered to be superficial.  His medication was adjusted, 
and at discharge his symptomatology had abated.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The vetearn's schizophrenia has been evaluated as 70 percent 
disabling.  A 70 percent evaluation for psychiatric 
disorders, including schizophrenia, envisions a lowered 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently; appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204.  The schedular criteria 
incorporate the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

In light of the above, the Board finds that the veteran's 
psychiatric symptomatology most nearly approximates the 
criteria for a 100 percent schedular evaluation.  While the 
veteran has consistently been noted to be oriented to all 
three spheres, he has also related the presence of 
hallucinations, and clinicians do not appear to have 
questioned his credibility.  Further, the veteran required 
in-patient therapy in November 1999 as a result of 
hallucinations and threats against himself.  While some of 
these manifestations are also contemplated in the current 70 
percent disability rating, the benefit of the doubt certainly 
belongs to the veteran.  38 C.F.R. § 3.102 (1999).  
Accordingly, the Board finds that a 100 percent disability 
evaluation is warranted.

The Board also finds that the veteran's pending claim for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities has 
been rendered moot.  The Board recognizes that this claim is 
a separate and distinct claim from his claim for an increased 
evaluation for schizophrenia, undifferentiated type.  
However, the veteran is not entitled to receive benefits in 
excess of those associated with a 100 percent disability 
rating.  The VA General Counsel held that a claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect for 
the service-connected disability.  See VAOPGPREC 6-99 (June 
7, 1999).  In this case, the Board has granted entitlement to 
a 100 percent initial evaluation for the veteran's service-
connected schizophrenia.  As such, this decision is 
considered to be a full grant of all benefits sought.  


ORDER

Subject to the criteria governing payment of monetary 
benefits, a 100 percent evaluation for schizophrenia, 
undifferentiated type, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


